SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

981
CAF 13-01637
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF MICHAEL J. MEAD, SR.,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

LISA M. HORN, RESPONDENT-RESPONDENT.


KELIANN M. ARGY, ORCHARD PARK, FOR PETITIONER-APPELLANT.

SANFORD A. CHURCH, ATTORNEY FOR THE CHILDREN, ALBION.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered August 15, 2013 in a proceeding pursuant to Family
Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner father filed a petition alleging that
respondent mother violated an order of custody and visitation, and he
also filed two petitions seeking modification of that order. On
appeal, the father contends that Family Court improperly dismissed his
modification petitions. Inasmuch as the order on appeal dismissed
only the violation petition, the father’s contention concerning the
modification petitions is not properly before us (see Matter of Price
v Jenkins, 99 AD3d 915, 915; Matter of Nicole Lee B., 256 AD2d 1103,
1105). We reject the father’s further contention that he was denied
effective assistance of counsel based solely upon counsel’s request to
withdraw from representing him, which was denied (see Matter of Gee v
Brothers, 267 AD2d 786, 788, lv denied 94 NY2d 764).




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court